DETAILED ACTION   

1.	The Office Action is in response to Application 17234582 filed on 04/19/2021. Claims 1-13 are pending.         

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 01/04/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 17234582 filed on 04/19/2021.

Priority #			 Filling Data			 Country
109118094		             2020-05-29			  TW




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        
  
6.	Claims 1-4 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over MADEJ et al. (WO2014025559) and in view of YAMASHITA (CN 101409826 B).
       
	Regarding claim 1, MADEJ teaches a volume measuring apparatus (fig. 3, fig. 2) with buttons (fig. 3, component 56; fig. 2, component 34), the volume measuring apparatus comprising: 
	a body, comprising a working part  (fig. 2, the top of the device) and a holding part (fig. 2, component 28) extended downward from a bottom of the working part (as shown in fig. 2); 
	a processor (fig. 4, component 36), arranged in the body and at least recording a volume measuring program and a decoding program (as shown in fig. 4; paragraph 0028, … the microprocessor 36 is the same as the one used for decoding return light scattered from a symbol target and/or for processing the captured target images; the program is suggested in paragraph 0002, …. These electrical signals are decoded and/or processed by a programmed microprocessor); 

	a barcode capturing unit (fig. 4, component 40), arranged on the front end of the working part and electrically connected with the processor (as shown in fig. 4; paragraph 0002, … in both
handheld and/or hands-free modes of operation, to electro-optically read targets, such as
one- and two-dimensional bar code symbols, each bearing elements, e.g., bars and spaces,
of different widths and reflectivities); 
	a first button (fig. 2, component 34), arranged on one side of the holding part and electrically connected with the processor (as shown in fig. 2; paragraph 0025, … Imaging reader 30 also has a generally vertical or upright window 26 and a gun-shaped housing 28 supported by a base 32 for supporting the imaging reader 30 on a countertop. The imaging reader 30 can thus be used as a stationary workstation in which products are slid or swiped past, or presented to, the vertical window 26, or can be picked up off the countertop and held in the operator's hand and used as a handheld imaging reader in which a trigger 34 is manually depressed to initiate imaging of a target); 
	when one of the first button and the second button is triggered, the processor executes the volume measuring program in accordance with multiple images respectively captured by the camera to obtain a volume of a target box, or executes the decoding program in accordance with an image captured by the barcode capturing unit to obtain content of a target barcode (paragraph 0025, … be picked up off the countertop and held in the operator's hand and used as a handheld imaging reader in which a trigger 34 is manually depressed to initiate imaging of a target; paragraph 0028, … the microprocessor 36 is the same as the one used for decoding return light by reading a bar code).
	It is noticed that MADEJ does not disclose explicitly a second camera, arranged on the front end of the working part and electrically connected with the processor and a second button, arranged on a top of the working part and electrically connected with the processor; wherein a type of the first button and a type of the second button are different.
	YAMASHITA disclose of a second camera (fig. 1, component 6, second camera, component 5, first camera), arranged on the front end of the working part and electrically connected with the processor (as shown in fig. 1);
	and a second button (fig. 1, component 16; paragraph 0049, …pen button, a text button, and a set button erase button, and icons defined line and colour), arranged on a top of the working part and electrically connected with the processor (as shown in fig. 1); 
	wherein a type of the first button (fig. 1, component 11; paragraph 0041, … the projector 4 for projection of storing the shot image in the PC I storage button 11 to the table 10 is the control command from PC I based o) and a type of the second button are different (shown in fig. 1).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that a second camera, arranged on the front end of the working part and electrically connected with the processor and a second button, arranged on a top of the working part and electrically connected with the processor; wherein a type of the first button and a type of the second button are different as taught by YAMASHITA as a modification to the volume measurement device of MADEJ for the benefit of have better detection (paragraph 0100).

	Regarding claim 2, the combination of MADEJ and YAMASHITA teaches the limitations of claim 1 as discussed above. In addition, MADEJ further discloses that the first button comprises a mechanical button (fig. 2, component 34); YAMASHITA further discloses that the second button comprises a touch button (fig. 1, component 16).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 3, the combination of MADEJ and YAMASHITA teaches the limitations of claim 1 as discussed above. In addition, MADEJ further discloses that a waterproof structure, arranged around the second button (as shown in fig. 2, component 34 is shield by window which is a waterproof structure).
	
	Regarding claim 4, the combination of MADEJ and YAMASHITA teaches the limitations of claim 2 as discussed above. In addition, MADEJ further discloses that when the decoding program is executed, the processor controls the barcode capturing unit to capture an image, and performs an image identification to the image through the decoding program to obtain content of the target barcode in the image (fig. 1; paragraph 0002, … Solid-state imaging systems or imaging readers have been used, in both handheld and/or hands-free modes of operation, to electro-optically read targets, such as one- and two-dimensional bar code symbols, each bearing elements, e.g., bars and spaces, of different widths and reflectivities, to be decoded… to be decoded, as well as non-symbol or form targets, such as documents, labels, receipts, signatures, drivers' licenses, and payment/loyalty cards, each bearing alphanumeric characters, as well as pictures, to be imaged).

		

7.	Claims 5, 7-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over MADEJ et al. (WO2014025559) and in view of YAMASHITA (CN 101409826 B) and further in view of Ta-Huynh et al. (US 10628968).   

	Regarding claim 5, the combination of MADEJ and YAMASHITA teaches the limitations of claim 4 as discussed above. In addition, MADEJ further discloses that a structure light emitting unit (fig. 4, component 42 and 46), electrically connected with the processor and arranged on the front end of the working part, wherein when the volume measuring program is executed, the processor controls the structure light emitting unit to emit a structure light (as shown in fig. 4); to obtain the volume of the target box (paragraph 0005, … expressed by a value measured in pixels).
	YAMASHITA further discloses that controls the first camera to capture a left image comprising an image of the target box and the reference pattern (as shown in fig. 1; paragraph 0044, … The first camera 5 captures an object comprising 9 including the platform 10 of the reflection image, and the captured image is output to the PCI. i.e., first camera 5 captures objects 9 of the whole image), and controls the second camera to capture a right image comprising the image of the target box and the reference pattern (shown in fig. 1; paragraph 0045, … a second camera 6 for shooting object 9 cannot be shot by the first camera 5 a portion (e.g., not seen from the object 9 to the front of the shadow part) and the shooting object 9 according to the close-up shot mode (closeup mode). namely, the second camera 6 captures one part of object 9), and  output of the first camera and the second camera 6 captures the image to the PC 2 via a network 3….paragraph 0049, … first camera 5 captures an object comprising 9 and a storage button 11 (first instruction data) in the table 10 of the image is displayed in the display area 15. In addition, the second camera 6 captures the image displayed in the display area 15 in the display frame 17. when from behind the operation unit 204 to input commands using the second camera 6, the PC 2 makes the display unit 205 display region 15 displayed within the display frame 17 and the display frame 17 shows a second camera 6 captures the image).
	The motivation of combination is the same as in claim 1’s rejection.
	It is noticed that the combination of MADEJ and YAMASHITA does not disclose explicitly emit an invisible structure light to configure a reference pattern and computes the left image and the right image through the volume measuring program to obtain the volume of the target box.
	Ta-Huynh disclose emit an invisible structure light to configure a reference pattern (fig. 1, component 106 IR light is invisible light; fig. 2, component 206 is a reference pattern; column 4, line 1-17, the reference pattern 206 may be at a known location with respect to a camera);
	 and computes the left image and the right image through the volume measuring program to obtain the volume of the target box (fig. 6; fig. 7, step 720; column 5, line 12-20, the 3D camera may obtain an IR image of the parametric object 208, which is in a known location with respect to the reference pattern 206 and the position of the end-effector 404; column 6, line 9-20, … the unknown Depth-IR image offset may be calculated from the captured depth measurements
that measure the parametric object's surfaces).


	Regarding claim 7, the combination of MADEJ, YAMASHITA and Ta-Huynh teaches the limitations of claim 5 as discussed above. In addition, MADEJ further discloses that the processor is triggered by the first button to execute the volume measuring program (paragraph 0025, … a trigger 34 is manually depressed to initiate imaging of a target), and the processor is triggered by the second button to execute the decoding program (paragraph 0026, … trigger 56 is manually depressed to initiate reading of the symbol).

	Regarding claim 8, the combination of MADEJ, YAMASHITA and Ta-Huynh teaches the limitations of claim 5 as discussed above. In addition, MADEJ further discloses that the processor is triggered by the first button to decoding program (paragraph 0026, … trigger 56 is manually depressed to initiate reading of the symbol) ), and the processor is triggered by the second button to execute the volume measuring program (paragraph 0025, … a trigger 34 is manually depressed to initiate imaging of a target).

	Regarding claim 9, the combination of MADEJ, YAMASHITA and Ta-Huynh teaches the limitations of claim 5 as discussed above. In addition, MADEJ, further discloses that wherein  be picked up off the countertop and held in the operator's hand and used as a handheld imaging reader in which a trigger 34 is manually depressed to initiate imaging of a target; paragraph 0028, … the microprocessor 36 is the same as the one used for decoding return light scattered from a symbol target and/or for processing the captured target images),  YAMASHITA  further discloses that the processor is triggered by the second button to switch the execution target of the first button (paragraph 0049-0050, … UI 16 such as a pen button, a text button, and a set button erase button, and icons defined line and colour. The first camera 5 and the second camera 6 captures the image being displayed in the display area 15. In FIG. I, first camera 5 captures an object comprising 9 and a storage button 11 (first instruction data) in the table 10 of the image is displayed in the display area 15. In addition, the second camera 6 captures the image displayed in the display area 15 in the display frame 17. when from behind the operation unit 204 to input commands using the second camera 6, the PC 2 makes the display unit 205 display).
	The motivation of combination is the same as in claim 1’s rejection.


	Regarding claim 11, the combination of MADEJ, YAMASHITA and Ta-Huynh teaches the limitations of claim 5 as discussed above. In addition, MADEJ, further discloses that wherein an execution target of the second  button is the volume measuring program or the decoding program (paragraph 0025, … be picked up off the countertop and held in the operator's hand and used as a handheld imaging reader in which a trigger 34 is manually depressed to initiate imaging of a target; paragraph 0028, … the microprocessor 36 is the same as the one used for first button to switch the execution target of the second button (paragraph 0049-0050, … UI 16 such as a pen button, a text button, and a set button erase button, and icons defined line and colour. The first camera 5 and the second camera 6 captures the image being displayed in the display area 15. In FIG. I, first camera 5 captures an object comprising 9 and a storage button 11 (first instruction data) in the table 10 of the image is displayed in the display area 15. In addition, the second camera 6 captures the image displayed in the display area 15 in the display frame 17. when from behind the operation unit 204 to input commands using the second camera 6, the PC 2 makes the display unit 205 display).
	The motivation of combination is the same as in claim 1’s rejection.

Allowable Subject Matter
8.	Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
		
The following is a statement of reasons for the indication of allowable subject matters:

For claim 10, the prior art does not disclose or suggest the limitations of “a buzzer, electrically connected with the processor, wherein the processor controls the buzzer to send a sound notification for two times when the processor is triggered to switch the execution target from the volume measuring program to the decoding program, and controls the buzzer to send the sound notification for three times when the processor is triggered to switch the execution target from the decoding program to the volume measuring program”.
For claim 12, the prior art does not disclose or suggest the limitations of “a buzzer, electrically connected with the processor, wherein the processor controls the buzzer to send a sound notification for two times when the processor is triggered to switch the execution target from the volume measuring program to the decoding program, and controls the buzzer to send the sound notification for three times when the processor is triggered to switch the execution target from the decoding program to the volume measuring program”.
For claim 13, the prior art does not disclose or suggest the limitations of “a transmitting unit, electrically connected with the processor, wherein the processor transmits at least one of the left image and the right image through the transmitting unit when the first button and the second button are triggered simultaneously and a triggering condition is matched, and at least one of the left image and the right image is a color image”.


9. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
10.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.